

116 SRES 748 IS: Congratulating the Seattle Storm women's basketball team on winning the 2020 Women's National Basketball Association Championship.
U.S. Senate
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 748IN THE SENATE OF THE UNITED STATESOctober 20 (legislative day, October 19), 2020Ms. Cantwell (for herself and Mrs. Murray) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONCongratulating the Seattle Storm women's basketball team on winning the 2020 Women's National Basketball Association Championship.Whereas, on October 6, 2020, the Seattle Storm women's basketball team (referred to in this preamble as the Seattle Storm) won the 2020 Women's National Basketball Association (referred to in this preamble as the WNBA) Championship;Whereas the 2020 WNBA Championship is the fourth national championship that the Seattle Storm has won and the second national championship that the team has won in 3 years;Whereas the Seattle Storm won the final game of the 2020 WNBA finals with the largest margin of victory in the history of the WNBA finals;Whereas, during the 2020 WNBA playoffs, the Seattle Storm bested the Minnesota Lynx women's basketball team in the WNBA conference finals and beat the Las Vegas Aces women's basketball team in the WNBA finals;Whereas the Seattle Storm led the 2020 WNBA season in points per game, assists per game, and three-pointers;Whereas the players of the 2020 Seattle Storm championship team, including Sue Bird, Jordin Canada, Alysha Clark, Natasha Howard, Crystal Langhorne, Jewell Loyd, Ezi Magbegor, Epiphanny Price, Mercedes Russell, Breanna Stewart, Morgan Tuck, and Sami Whitcomb, exhibited extraordinary teamwork;Whereas Breanna Stewart—(1)received the WNBA Finals Most Valuable Player award for the second time in 2020, having received that award and the WNBA League Most Valuable Player award in 2018; and(2)was named the 2020 WNBA Comeback Player of the Year after missing the 2019 season with a torn Achilles tendon;Whereas Alysha Clark received the 2020 Defensive Player of the Year award;Whereas Sue Bird—(1)finished her 17th season in the WNBA with the Seattle Storm, having played in every WNBA Championship series game in which the Storm has participated;(2)leads the WNBA with 2,888 career assists; and(3) has played more WNBA games than any other player in the history of the WNBA;Whereas, during the 2020 WNBA season, the Seattle Storm was led by Head Coach Gary Kloppenburg and Assistant Coaches Ryan Webb and Noelle Quinn;Whereas the players of the Seattle Storm were supported during the 2020 WNBA season by the dedicated operational and medical staff, including Talisa Rhea, Perry Huang, Emily Blurton, Caroline Durocher, Susan Borchardt, Dr. Michael Erickson, Dr. Jeff Cary, Abby Gordan, Dustin Williams, Erica Nash, Hunter Johnson, Mel Cable, and Brooke Tyler;Whereas the owners of the Seattle Storm, Lisa Brummel, Dawn Trudeau, and Ginny Gilder, are 1 of just 2 all-female ownership groups in the WNBA;Whereas the Seattle Storm has exhibited dedication to making a social impact by strengthening communities through the StormCares partnership, a partnership between the Seattle Storm and organizations in the greater Puget Sound region; andWhereas the dedication and hard work of the Seattle Storm have inspired and empowered girls, boys, women, and men of all ages: Now, therefore, be it That the Senate recognizes—(1)the achievements of the players, coaches, fans, and staff of the Seattle Storm women's basketball team, whose dedication helped the team win the 2020 Women's National Basketball Association Championship;(2)the State of Washington and the city of Seattle for their enthusiastic support of women's professional basketball; and(3)the continuing progress toward ensuring equity in men’s and women’s professional sports. 